Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “length L” and “length l”, and the “space between adjacent printed resistive material areas,” as recited in claim 1;  the “space between adjacent printed resistive material serpentines on a path,” as recited in claim 7; the “space between adjacent printed resistive material serpentines on a path,” as recited in claim 12; the “space between adjacent printed resistive material rectangles at each intersection,” as recited in claim 17, and the “wavelike form” of the bus bars, as recited in claim 20, must all be shown or the features canceled from the claim.  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New 

Claim Rejections - 35 USC § 112
Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Independent claims 1 and 12 each recite an array of individual paths (or tracks) of “resistive material” generated by “glide reflection.” In 2-dimensional geometry, a glide reflection is a symmetry operation that consists of a reflection over a line and then translation along that line, combined into a single operation. Hence the line about which “reflection” and along which the “glide” (or translation) occur, must be specified. Neither of claims 1 and 12 recites this line. 
	Claims 7, 12 and 17 are indefinite because it is unclear how these embodiments are implemented as complete heaters in a finite area. According to figure 4 (claim 7), some of the “resistive material serpentine” “paths” comprise several “resistive material serpentines” arranged end to end, and some just one “serpentine.” Figure 5 (claim 12) shows some “printed conductive material areas” connected only to “bus bars,” some not connected to any other heater component. Figure 6 (claim 17) likewise shows an incomplete heater. Also see the discussion of claims 11 and 16 below. 
Each of claims 11 and 16 refers to a figure. However, incorporation by reference to a specific figure "is permitted only in exceptional circumstances where there is no Ex parte Fressola, 27 USPQ2d 1608, 1609 (Bd. Pat. App. & Inter. 1993). See MPEP 2173.05 (s).
“Bus bars” 43, 44 (Fig. 4) & 63, 64 (Fig. 5) are readily described, even if a few lines of text are required.
Moreover, claims 11, 16 and 20 are indefinite because the structure of these bus bars 43, 44 & 63, 64, which are not depicted as “bars,” but as wires, is not recited. The Examiner queries Applicant as to the purpose of such “bus bars.” How do these embodiments function? Note that two of the “printed conductive material areas” 45, 65 are shown to be connected only to a “bus bar” and not “resistive material serpentines”; and several of the “printed conductive material areas” 45, 65 are shown to be connected only to “resistive material serpentines” and not a “bus bar.” How these embodiments are implemented as complete heaters in a finite area is unclear. Further, because these “bus bars” 43, 44 & 63, 64 are not “parallel,” and possibly not “printed,” they evidently contradict independent claims 7 and 12 respectively, from which they depend. 
Claim 20 recites “bus bars” having a “wavelike form” for the embodiment depicted in figure 6. How such “bus bars” are incorporated into the embodiment of claim 17 is unclear, and not otherwise shown or discussed.  
Allowable Subject Matter
Claims 1-20 would appear to be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joseph M. Pelham whose telephone number is (571)272-4786.  The examiner can normally be reached on M-F 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on (571) 270-5569.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Joseph M. Pelham/Primary Examiner, Art Unit 3761                                                                                                                                                                                                        1/28/21